Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  157115                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157115
                                                                    COA: 340106
                                                                    Wayne CC: 13-011108-FC
  ROSCOE GALLMORE,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the December 19, 2017
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2019
           t0128
                                                                               Clerk